Citation Nr: 1016806	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral leg 
condition.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Bilateral hearing loss was not present in service and the 
Veteran currently does not demonstrate any hearing loss under 
VA criteria.  

3.  A headache disability was not present in service and the 
Veteran does not currently have a diagnosis of any headache 
disability.  

4.  A bilateral leg condition was not present in service and 
the Veteran does not currently have a diagnosis of any 
bilateral leg condition.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).  

2.  Headaches were not incurred during active service.  38 
U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  A bilateral leg condition was not incurred during active 
service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2004, prior 
to the date of the issuance of the appealed June 2004 rating 
decision.

The Board further notes that, in April 2004 and March 2010, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, while the record 
does not contain a VA examination, there is a private 
audiological examination that is sufficient for the Board to 
decide the claim of entitlement to service connection for 
bilateral hearing loss.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with regard to the 
claims for entitlement to service connection for headaches 
and a bilateral leg condition; however, there is no 
indication of a headache disability or a bilateral leg 
condition which can be related to military service; 
therefore, the Board finds that an examination to determine 
the etiology of the Veteran's claimed headaches and bilateral 
leg condition is not required.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria - Service Connection: Generally

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss 

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 1113, 
38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that the Veteran contends that he 
sustained bilateral hearing loss as the result of noise 
exposure from rifles and artillery while in service.  

Service treatment records are silent as to complaints, 
findings, or diagnosis of any hearing loss.  

Post service, the first evidence of hearing loss is a 
December 2003 letter from a private audiologist, C. A. F., 
M.C.D.  The letter stated that the Veteran has a slight high 
frequency sensorineural hearing decrease bilaterally.  It 
also stated that his word recognition scores were 100 percent 
bilaterally.  The right ear had pure tone thresholds of 25, 
15, 20, and 25 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 20, 
15, 20, and 25 decibels at these same frequencies.  His pure 
tone average was 21 for the right ear and 20 for the left 
ear.  The examiner stated that it was quite likely that the 
Veteran's decrease in hearing began during his active 
service.  The examiner opined that the type and degree of the 
Veteran's hearing level on his audiogram was consistent with 
noise induced hearing loss.  

The Board notes that for the intent and purpose of service 
connection or a compensable VA evaluation the Veteran's 
results were within the normal range of hearing, as they did 
not exceed the 25 decibel threshold.

While there is an opinion relating the Veteran's current 
hearing decrease to his active service, for VA purposes the 
Veteran's hearing is within the normal range.  While the 
Board acknowledges the Veteran's complaints of hearing loss, 
the Veteran has not met the criteria to establish service 
connection a hearing loss disability.  

Accordingly, service connection is not in order for bilateral 
hearing loss.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.

Headaches

The Veteran claims that he has experienced headaches since 
his active service.  

The Veteran's service treatment records are silent as to 
complaints, findings, or diagnosis of any headaches 
disability.  

VA treatment records from October 2002 to April 2004 do not 
show any treatment or diagnosis of headaches.  

The Veteran submitted a November 2003 letter from Dr. D. J. 
H., M.D., which stated that the Veteran had reported problems 
with headaches that dated back to his active service.  The 
doctor opined that the since all of the problems were 
experienced during active service and continued to be 
problems they were likely chronic conditions a result of the 
Veteran's time in service.  However, the doctor additionally 
stated that he had no way of substantially verifying the 
extent of the Veteran's complaints.  Further, the doctor 
observed that the service treatment records provided were 
illegible due to poor penmanship and poor fax quality.  
Additionally, it was noted that the Veteran had not had a 
regular physician for the past 15 years.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
headaches.  There is no evidence of any headache disability 
during service, and no evidence of a current diagnosis of any 
headache disability.  The only evidence of record related to 
the Veteran's claimed headaches is the November 2003 private 
letter which simply stated that the Veteran complained of 
headaches.  The doctor expressed no opinion or diagnosis 
regarding the Veteran's claimed headaches.  

The absence of clinical treatment records for many years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board notes that while headaches are a subjective 
disability and the Veteran is competent to provide 
information on what he has experienced, his assertions are 
not supported by any other evidence.  As was noted above, 
service treatment records reflect no reference to a headache 
disability.  The Veteran has not provided a continuous record 
for symptoms associated with a headache disability.  The 
Board notes that the Veteran filed a claim for a bilateral 
jaw dislocation in April 1983, three months after his 
discharge from service and that this claim does not refer to 
any headache disability.  The first evidence referring to 
headaches is the November 2003 private letter which is 20 
years after the Veteran's separation from active service and 
that letter merely mentions the Veteran's complaints and does 
not provide any medical opinion relative to the etiology of 
the headaches or any diagnosis of a headaches disability.  

Accordingly, service connection is not in order for 
headaches.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.

Bilateral Leg Condition

The Veteran contends that he is entitled to service 
connection for a bilateral leg condition.  The Veteran claims 
that he was involved in a motor vehicle accident in 1981 
while still in service and that his leg problems are due to 
this accident.

The Board notes that service treatment records do not contain 
any reference to an accident or any complaints, findings, or 
treatment for any leg condition.  VA treatment records from 
October 2002 to April 2004 do not show any treatment or 
diagnosis for a bilateral leg condition.  

The first evidence of leg problems is contained in the 
November 2003 letter from Dr. D. J. H., M.D., which noted 
that the Veteran complained that his knees and hips bother 
him with activities such as squatting, prolonged sitting, and 
walking.  The doctor examined the Veteran and stated that the 
physical examination was unremarkable other than for 
complaints of pain in the Veteran's knees and hips with range 
of motion testing.  The doctor further observed that there 
were no physical abnormalities such as swelling or bruising.  
As was noted above, he stated that he had no way of 
substantially verifying the extent of the Veteran's 
complaints, as he did not have records available that 
specifically address the motor vehicle accident or any 
subsequent injuries and problems.  Further, the doctor 
observed that the service treatment records provided were 
illegible due to poor penmanship and poor fax quality.  
Additionally, it was noted that the Veteran had not had a 
regular physician for the past 15 years.  

The Board notes that the Veteran filed a claim for a 
bilateral jaw dislocation due to the claimed in service motor 
vehicle accident in April 1983, three months after his 
discharge from service and that this claim does not refer to 
a bilateral leg condition.

There is no evidence of the claimed motor vehicle accident 
during service and no service treatment records that refer to 
any complaints, findings, or treatment for any leg condition.  
The current evidence only establishes that the Veteran 
experiences pain in his knees and hips, it appears that he is 
seeking service connection for a symptom rather than any 
underlying disability.  The presence of a mere symptom alone, 
absent evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as disability for which service 
connection is available.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Thus, service connection is not warranted due to the absence 
of a current disability.  See Sanchez-Benitez, 13 Vet. App. 
at 285, Sanchez-Benitez, 239 F.3d at 1356.

The Board acknowledges that the Veteran's own lay statements 
may in some instances be sufficient to establish a current 
diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the present case, none of the above criteria set forth 
under Jandreau apply.  Thus, no current disability is 
established and the bilateral leg condition claim fails on 
this basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Accordingly, service connection is not in order for a 
bilateral leg condition.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a bilateral leg 
condition is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


